DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 9-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the blade” in 5th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim 1 recites “counter-rotating blades” and it is not clear if the latter citation of “the blade” refers back to which of the previously cited “counter-rotating blades”.
Claims 4, 5, and 6 recite the limitation of “blades” without providing “the” or “said” prior to cited “blades” and it is not clear if the citation refers back to the previously cited “counter-rotating blades” or refers to a newly claimed “blades”.
Claims 4, 5, and 6 recite the limitation of “hooks” without providing “the” or “said” prior to cited “hooks” and it is not clear if the citation refers back to the previously cited “hooks” or refers to a newly claimed “hooks”.
Claim 10 recites the limitation of “the method as claimed in claim 8” in 1st line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim 8 that claim 10 depends to has been cancelled and also prior to the cited limitation, claim 10 fails to define “a method”.
Claim 10 recites the limitation of “the screen” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim 8 that claim 10 depends to has been cancelled and also prior to the cited limitation, claim 10 fails to define “a screen”.
Claim 10 recites the limitation of “the counter-rotating blades” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim 8 that claim 10 depends to has been cancelled and also prior to the cited limitation, claim 10 fails to define “a counter-rotating blades”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3-6, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammel (DE 10 2012 204 330) in view of Rubin et al. (US 2007/0062113)
Hammel (DE ‘330) discloses crushing tool ( 3 ) for a crusher ( 1 ), comprising a support disc ( 6 ), which are connected to a shaft ( 4 ) is fastened or fixed, characterized in that on an outer circumference of the support disc ( 6 ) a closed flat knife ring ( 7 ), wherein a width extension of the knife ring ( 7 ) parallel to a rotation axis (D) of the comminution shredding tool ( 3 ) and wherein the knife ring ( 7 ) formed on at least one side edge as cutting formations ( 8th ) and wherein a width extension of the formations ( 8th ) extends parallel to the axis of rotation, wherein perpendicular to an upper side of the knife ring ( 7 ) at least one ripper ( 9 ) comprising first and second pull hook edges ( 9.1, 9.2 ) are arranged.


    PNG
    media_image1.png
    296
    364
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    422
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    287
    248
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    279
    300
    media_image4.png
    Greyscale


Further, Hammel (DE ‘330) discloses the crushing device is for example used for crushing green waste, biomass, waste wood, industrial waste, household and / or residual waste, fractions from sorting plants, plastics, cardboard, textiles, carpets or the like.
Therefore, as to claim 1, Hammel (DE ‘330) discloses a method of processing waste plant/green materials, comprising: providing compressed dried waste plants/green materials; using counter-rotating blades (7) having central holes to allow the blades (7) to be mounted on shafts (4) to shred the compressed dried plants into dry, shredded organs, and the blades (7) having hooks (9, 9.1, 9.2) located on a top and a bottom of the blades (7).
	Hammel (DE ‘330) discloses providing compressed dried waste plants/green materials, however, fails to disclose providing compressed, dry coir, for processing coir, as claimed in claim 1.
In the analogous art, Rubin et al. (US ‘113) disclose a method for implementing a compressed growing medium with reduced seed germination comprising dehydrating the coir and/or other bulking agents to about 25% moisture content in an air circulating oven set to approximately 95.degree. C. (step 1000). The growing medium components, including the bulking agent, the water-retentive polymer, the non-ionic surfactant, and any other additional components, are then blended together with a roller drum (step 1010). (See paragraph [0053])
Then, Rubin et al. (US ‘113) disclose the growing medium, whether pre-seeded or non-seeded, is then compressed at a volume-to-volume ratio ranging from about 7:1 to about 10:1 in order to form a base material for regrind (step 1020). The growing medium is typically compressed into bricks, slabs, wafers, pellets and any other shape. (See paragraph [0054])

[AltContent: textbox (Spikes)]
    PNG
    media_image5.png
    725
    350
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotary grinder or blades)]
    PNG
    media_image6.png
    651
    416
    media_image6.png
    Greyscale


Further, once the base compressed material is produced, the material may then be reground (step 930). FIG. 10 illustrates a grinding process according to one exemplary embodiment. As shown, the base material (1100) is fed into a hopper or other collection bin, where the base material is placed in contact with a grinding apparatus (1110). As shown, the grinding apparatus (1110) includes a plurality of rollers rotating in opposing directions, as indicated by the arrows (R). While the grinding apparatus (1110) of FIG. 10 is shown as having a plurality of rollers with grinding teeth, any number of rollers or grinders may be used to regrind the base material (1100) including, but in no way limited to, a shredder, a ball mill, a roller mill, and the like. (See paragraph [0055])
	Therefore, as to claim 1, Rubin et al. (US ‘113) disclose a method of processing coir, comprising: providing compressed, dry coir; using counter-rotating blades (1110) to shred the compressed coir into dry, shredded coir.
As to claim 3, Rubin et al. (US ‘113) teach grinding up the coir after using the counter-rotating blades to produce the dry, shredded coir.
Further, Rubin et al. (US ‘113) disclose the bulking agent grind size range from being able to pass through an approximately 1/8 inch mesh screen to being able to pass through an approximately 1 inch mesh screen. (See paragraph [0024])
As to claim 9, Rubin et al. (US ‘113) disclose screening the dry, shredded coir to only pass coir of a desired size for further processing, and as to claim 10, Rubin et al. (US ‘113) teach cycling dry, shredded coir caught in the screen back to the counter-rotating blades.
	As to claim 13, Rubin et al. (US ‘113) disclose the compressed coir comprises one of blocks or wafers.
	It would have been obvious for one of ordinary skill in the art, before the time of Applicant’s invention, to substitute compressed dried waste plants/green materials, as taught by Hammel (DE ‘330), with compressed dry coir, as taught by Rubin et al. (US ‘113), since such substitution is generally recognized as being within the level of ordinary skill in art when the substitution is not significant to the functioning of the process.
	As to claim 4, Hammel (DE ‘330) discloses using the counter-rotating blades (7) comprises using blades (7) with hooks (9, 9.1, 9.2) alternating with blades (7) without hooks (9, 9.1, 9.2) along a shaft.
	As to claim 5, Hammel (DE ‘330) teaches using the blades (7) with hooks comprises using blades (7) having hooks (9, 9.1, 9.2) of a same size.
	As to claim 6, Hammel (DE ‘330) teaches using the blades (7) with hooks (9, 9.1, 9.2) comprises using blades (7) all having hooks (9, 9.1, 9.2) of different sizes.

Claims 1, 3-6, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwelling (DE 42 36 121) in view of Rubin et al. (US 2007/0062113)
	Schwelling (DE ‘121) discloses shredding and dosing device, in particular for large-scale plants for the destruction of files, etc. From waste materials, equipped with a pair of cutting rollers ( 1 , 2 ) in the filling shaft (E) on the bottom side that is driven in opposite directions and driven with toothed knife disks ( 3 , 4 ), characterized in that the knife disks ( 3 , 4 ) have a bevelled back ( 3 a and 4 a), with the highest order around the edges (K) of the bevels ( 3 a and 4 a) in pairs, in abutting engagement with each other and each of these pairs of discs ( 3 , 4 ) with a clear distance (a) to the next in the len longitudinal direction (L) next disc pair ( 3 ', 4 ') on the drive shafts ( 1 , 2 ) is attached.

    PNG
    media_image7.png
    347
    385
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    470
    709
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    287
    324
    media_image9.png
    Greyscale


Further, Schwelling (DE ‘121) discloses the teeth (3b and 4b), as hooks, by helical (W) milling back or the like from the cutting disc bodies (3, 3 ', 4, 4 ') are out and each cutting roller (1 and 2) are attached helically (w) offset to one another on the latter.
Therefore, as to claim 1, Schwelling (DE ‘121) discloses a method of processing waste plant material, comprising: providing compressed dried waste plants; using counter-rotating blades (3, 3 ', 4, 4 ') having central holes to allow the blades (3, 3 ', 4, 4 ') to be mounted on shafts (1a, 2a) to shred the compressed dried plants into dry, shredded organs, and the blades  (3, 3 ', 4, 4 ') having hooks (3b, 4b) located on a top and a bottom of the blades (3, 3 ', 4, 4 ').
	Schwelling (DE ‘121) discloses providing compressed dried plants, however, fails to disclose providing compressed, dry coir, for processing coir, as claimed in claim 1.
	In the analogous art, Rubin et al. (US ‘113) disclose a method for implementing a compressed growing medium with reduced seed germination comprising dehydrating the coir and/or other bulking agents to about 25% moisture content in an air circulating oven set to approximately 95.degree. C. (step 1000). The growing medium components, including the bulking agent, the water-retentive polymer, the non-ionic surfactant, and any other additional components, are then blended together with a roller drum (step 1010). (See paragraph [0053])
Then, Rubin et al. (US ‘113) disclose the growing medium, whether pre-seeded or non-seeded, is then compressed at a volume-to-volume ratio ranging from about 7:1 to about 10:1 in order to form a base material for regrind (step 1020). The growing medium is typically compressed into bricks, slabs, wafers, pellets and any other shape. (See paragraph [0054])

[AltContent: textbox (Spikes)]
    PNG
    media_image5.png
    725
    350
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotary grinder or blades)]
    PNG
    media_image6.png
    651
    416
    media_image6.png
    Greyscale


Further, once the base compressed material is produced, the material may then be reground (step 930). FIG. 10 illustrates a grinding process according to one exemplary embodiment. As shown, the base material (1100) is fed into a hopper or other collection bin, where the base material is placed in contact with a grinding apparatus (1110). As shown, the grinding apparatus (1110) includes a plurality of rollers rotating in opposing directions, as indicated by the arrows (R). While the grinding apparatus (1110) of FIG. 10 is shown as having a plurality of rollers with grinding teeth, any number of rollers or grinders may be used to regrind the base material (1100) including, but in no way limited to, a shredder, a ball mill, a roller mill, and the like. (See paragraph [0055])
	Therefore, as to claim 1, Rubin et al. (US ‘113) disclose a method of processing coir, comprising: providing compressed, dry coir; using counter-rotating blades (1110) to shred the compressed coir into dry, shredded coir.
As to claim 3, Rubin et al. (US ‘113) teach grinding up the coir after using the counter-rotating blades to produce the dry, shredded coir.
Further, Rubin et al. (US ‘113) disclose the bulking agent grind size range from being able to pass through an approximately 1/8 inch mesh screen to being able to pass through an approximately 1 inch mesh screen. (See paragraph [0024])
As to claim 9, Rubin et al. (US ‘113) disclose screening the dry, shredded coir to only pass coir of a desired size for further processing, and as to claim 10, Rubin et al. (US ‘113) teach cycling dry, shredded coir caught in the screen back to the counter-rotating blades.
	As to claim 13, Rubin et al. (US ‘113) disclose the compressed coir comprises one of blocks or wafers.
	It would have been obvious for one of ordinary skill in the art, before the time of Applicant’s invention, to substitute compressed dried plants, as taught by Schwelling (DE ‘121), with compressed dry coir, as taught by Rubin et al. (US ‘113), since such substitution is generally recognized as being within the level of ordinary skill in art when the substitution is not significant to the functioning of the process.
	As to claim 4, Schwelling (DE ‘121) discloses using the counter-rotating blades (3, 3’, 4, 4’) comprises using blades (3, 3’, 4, 4’) with hooks (3b, 4b) alternating with blades (3, 3’, 4, 4’) without hooks (3b, 4b) along a shaft.
	As to claim 5, Schwelling (DE ‘121) teaches using the blades (3, 3’, 4, 4’) with hooks comprises using blades (3, 3’, 4, 4’) having hooks (3b, 4b) of a same size.
	As to claim 6, Schwelling (DE ‘121) teaches using the blades (3, 3’, 4, 4’) with hooks (3b, 4b) comprises using blades (3, 3’, 4, 4’) all having hooks (3b, 4b) of different sizes.
Response to Arguments
Applicant’s arguments, filed on 05/25/2022, with respect to claim(s) 1, 3-6, 9-10, and 13 have been considered but are moot because the new ground of rejection rely on new primary references were not introduced and applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. (US 2014/0048633) disclose a shredding assembly includes a shredder having a plurality of interspersed, rotational, shredding blades. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	09/24/2022